[restrictedawardexecutive001.jpg]
TRUEBLUE, INC. RESTRICTED STOCK GRANT NOTICE & ACKNOWLEDGEMENT (“Grant Notice”)
(TrueBlue 2016 Omnibus Incentive Plan as Amended and Restated) TrueBlue, Inc.
(the “Company”), pursuant to its TrueBlue 2016 Omnibus Incentive Plan as Amended
and Restated (the “Plan”), grants to Participant named below, as of the Date of
Grant, the number of shares of the Company’s common stock set forth below. The
shares granted hereunder are subject to certain vesting and transfer
restrictions as set forth below and are referred to herein as “Restricted
Stock.” The Restricted Stock is subject to all of the Restricted Stock Grant
Terms and Conditions, attached hereto, and to the terms of the Plan, both of
which are incorporated by reference herein in their entirety. Copies of the Plan
are available upon request. Participant: «Full_Name» Number of Shares of
Restricted Stock Granted: «Shares» Date of Grant: February 7, 2020 Grant Notice
Confirmation Date: March 7, 2020 Vesting Terms: Three‐Year Vesting. The
Restricted Stock vests in three equal installments. One third of the Restricted
Stock will vest on each successive annual anniversary of the Date of Grant,
becoming 100% vested on the third annual anniversary of the Date of Grant, so
long as you are employed with the Company or a subsidiary or affiliate of the
Company at such time. Additional Terms/Acknowledgements: Unless Participant
contacts the Company’s Chief Legal Officer’s office in writing within 30 days of
the date of this Grant Notice, Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice and the attached Restricted Stock
Grant Terms and Conditions, and understands that a copy of the Plan is available
upon request. Participant further acknowledges that as of the Date of Grant,
this Grant Notice, the Restricted Stock Grant Terms and Conditions, and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Restricted Stock granted hereunder and supersede all
prior oral and written agreements on that subject. Establishing a brokerage
account as set forth below and/or accepting the Restricted Stock granted
hereunder shall constitute agreement to the terms above and any other referenced
terms. Brokerage Account: Participant agrees to establish and maintain a
brokerage account with a financial institution designated by the Company, which
is currently Merrill Lynch. The Participant will not be able to accept the award
or sell any shares vested under this agreement until such a brokerage account is
created. TRUEBLUE, INC. By: Signature Name: James E. Defebaugh Title: EVP, Chief
Legal Officer Date: February 7, 2020 ATTACHMENTS: Restricted Stock Grant Terms
and Conditions



--------------------------------------------------------------------------------



 
[restrictedawardexecutive002.jpg]
RESTRICTED STOCK GRANT TERMS AND CONDITIONS Pursuant to your Restricted Stock
Grant Notice & Acknowledgment (“Grant Notice”) and these Restricted Stock Grant
Terms and Conditions, TrueBlue, Inc. (the “Company”) has granted to you under
its TrueBlue 2016 Omnibus Incentive Plan as Amended and Restated (the “Plan”)
the number of shares of the Company’s common stock (“Shares”) indicated in your
Grant Notice. The Shares are subject to certain vesting restrictions and are
referred to herein as “Restricted Stock.” Defined terms not explicitly defined
in these Restricted Stock Grant Terms and Conditions, but defined in the Plan,
shall have the same definitions as in the Plan. The definitions of “Cause,”
“Terminate for Good Reason,” and “Change of Control” shall be the same as set
forth in the Participant’s Employment Agreements (defined below). Subject to the
limitations contained herein, the provisions of your employment agreement, and,
if applicable, any change in control agreement between you and the Company, (the
“Employment Agreements”) shall supersede and control any conflict between the
(a) Employment Agreements and (b) the Grant Notice or these Restricted Stock
Grant Terms and Conditions. The details of your award are as follows: 1. VESTING
AND FORFEITURE OF RESTRICTED STOCK. (a) Termination of Employment. Subject to
the limitations contained herein, you will vest in your Restricted Stock as
provided in your Grant Notice, provided that vesting will cease upon the
termination of your employment with the Company and its subsidiaries and
affiliates. Any Restricted Stock in which you are not vested when you terminate
employment with the Company and its subsidiaries and affiliates shall be
forfeited and ownership of such Shares shall return to the Company on your
employment termination date. (b) Change of Control. If there is a Change of
Control while you are employed by the Company or any subsidiary or affiliate of
the Company, and you are terminated without Cause or you Terminate for Good
Reason, your Restricted Stock shall become immediately 100% vested upon such
Change of Control and subsequent termination. (c) Retirement. If you retire
(voluntarily terminate your employment) from the Company, and are: (i) at least
55 years of age, and (ii) have completed 10 years of service with the Company,
then at the time of your termination, Shares that would normally vest at the
next scheduled vesting will be prorated based on the days worked since the last
vesting date and released to you within 30 days of your termination of
employment. 2. NUMBER OF SHARES OF RESTRICTED STOCK. The number of Shares of
Restricted Stock referenced in your Grant Notice may be adjusted from time to
time for changes in the Company’s capital structure at the Board’s sole
discretion, as provided in the Plan. 3. OWNERSHIP AND TAXATION UPON VESTING IN
RESTRICTED STOCK. (a) Until you vest in your Restricted Stock, the Restricted
Stock shall be held by the Company on your behalf. Your ownership of the
Restricted Stock shall be evidenced by a stock certificate, appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company,
or other appropriate means as determined by the Company. In the event ownership
of Shares is prohibited due to foreign exchange, securities regulations, or
other provisions of applicable law, you or, in the event of your death, your
legal representative, shall receive cash proceeds in an amount equal to the
value of the Shares otherwise distributable to you upon vesting in the
Restricted Stock, net of the satisfaction of the requirements of Section 3(b)
below. (b) Upon vesting in your Restricted Stock, you shall pay, or make
adequate arrangements satisfactory to the Company or a subsidiary or affiliate
of the Company to pay, any sums required to satisfy the federal, state, local,
and foreign tax withholding obligations of the Company or a subsidiary or
affiliate of the Company, if any, which arise in connection with your vesting in
the Restricted Stock. You hereby authorize the Company (or a subsidiary or
affiliate of the Company that employs you), at the time your Restricted Stock
becomes vested or at any time thereafter, to withhold from payroll and any other
amounts payable to you, and otherwise agree to make adequate provision for, sums
to satisfy the required tax withholdings. Alternatively, or in addition, if
permissible under local law, the Company may (i) sell or arrange for the sale of
a portion of the Restricted Stock to satisfy the withholding obligation and/or
(ii) reclaim



--------------------------------------------------------------------------------



 
[restrictedawardexecutive003.jpg]
ownership of a portion of the Restricted Stock, provided that the Company shall
retake ownership in only the amount of Shares necessary to satisfy the minimum
withholding amount. You shall pay to the Company (or the subsidiary or affiliate
of the Company that employs you) any amount needed to pay the tax withholding
obligations that cannot be satisfied by the means previously described. The
Company may refuse to release the transfer restrictions on the Restricted Stock
if you fail to meet your tax withholding obligations. (c) In lieu of releasing
restrictions on fractional Shares, on the vesting of a fraction of a Share, the
Company shall vest the entire Share where the fraction represents 0.5 or more of
the Share and shall not vest any of the Share where such fraction represents
less than 0.5 of the Share. (d) Until your Restricted Stock is evidenced by a
stock certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means, you shall
have no right to vote or receive dividends or any other rights as a shareholder
with respect to such Shares. No adjustment will be made for a dividend or other
right for which the record date is prior to the date you are recorded as the
owner of the Shares, unless the Committee provides you with a dividend
equivalent right pursuant to Section 4 of the Plan. (e) By accepting the Grant
Notice through accepting the Restricted Stock grant at the Merrill Lynch
website, you agree not to sell any of the Shares in which you become vested at a
time when applicable laws or Company policies prohibit a sale. 4.
TRANSFERABILITY. Your right in the Restricted Stock awarded under the Grant
Notice and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution, prior to the vesting in respect of such
Restricted Stock. 5. RESTRICTED STOCK AWARD NOT A SERVICE CONTRACT. Your award
of Restricted Stock is not an employment or service contract, and nothing in
your award shall be deemed to create in any way whatsoever any obligation on
your part to continue in the employ of the Company or a subsidiary or affiliate
of the Company, or any obligation on the part of the Company or a subsidiary or
affiliate of the Company to continue your employment. In addition, nothing in
your award shall obligate the Company or a subsidiary or affiliate of the
Company, their respective shareholders, boards of directors, officers, or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or a subsidiary or affiliate of the Company. 6.
GOVERNING PLAN DOCUMENT. Your Restricted Stock award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
award, and is further subject to all interpretations, amendments, rules, and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your award or
your Employment Agreements and those of the Plan, the provisions of the Plan
shall control. 7. STOCKHOLDER RIGHTS. You will be deemed to be the holder of,
and will have all of the rights of a holder with respect to, any Shares and with
respect to your Restricted Stock once your ownership of such Shares or
Restricted Stock is evidenced as set forth in Section 3 above, even if you have
not vested in your Restricted Stock, provided, however, that any dividends paid
or distributions made on Restricted Stock in which you are not vested shall be
subject to the same vesting schedule as the Restricted Stock upon which the
dividend is paid or distribution made, and the Restricted Stock shall be subject
to transfer restrictions as set forth in Section 4 above. 8. GOLDEN PARACHUTE
TAXES. In the event that any amounts paid or deemed paid to you pursuant to the
Grant Notice are deemed to constitute “excess parachute payments” as defined in
Section 280G of the Code (taking into account any other payments made to you
under the Plan and any other compensation paid or deemed paid to you), or if you
are deemed to receive an “excess parachute payment” by reason of the
acceleration of vesting of your Restricted Stock granted under the Plan due to a
Change of Control, the amount of such payments or deemed payments shall be
reduced (or, alternatively, the number of Shares of Restricted Stock that become
100% vested shall be reduced), so that no such payments or deemed payments shall
constitute excess parachute payments. The determination of whether a payment or
deemed payment constitutes an excess parachute payment shall be in the sole
discretion of the Company’s Board.



--------------------------------------------------------------------------------



 